Citation Nr: 1011849	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.  

2.  Entitlement to service connection for residuals of 
cryosurgery or colposcopy of the cervix.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1976 and from February 1985 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  In that rating 
decision, in pertinent part, the M&ROC denied service 
connection for fibrocystic breast disease and also denied 
service connection for residuals of cryosurgery or colposcopy 
of the cervix.  The Veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the M&ROC in 
March 2006.  The Board remanded the case in July 2006 and 
September 2008.  


FINDINGS OF FACT

1.  The presumption of soundness at service entrance has not 
been rebutted, and fibrocystic breast disease is therefore 
found to have been initially manifested in service.  

2.  There is no probative evidence of the presence of 
residuals of cryosurgery or colpscopy of the cervix at any 
time during the appeal period.  


CONCLUSIONS OF LAW

1.  Fibrocystic breast disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Residuals of cryosurgery or colposcopy of the cervix were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), which enhanced VA's duties pertaining to notice and 
assistance to claimants occasioned the Board's July 2006 and 
September 2008 remands to assure due process to the Veteran.  
It is unnecessary to address VCAA provisions relative to the 
issue of entitlement to service connection for fibrocystic 
breast disease because of the disposition herein, which 
constitutes a complete grant of the benefit sought on appeal.  

As to the issue of service connection for residuals of 
cryosurgery or colposcopy of the cervix the provisions of the 
VCAA and as interpreted by the Courts have been fulfilled 
been fulfilled by information provided to the Veteran by 
correspondence dated in July 2003 and July 2006.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified her duties in obtaining information and evidence 
to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

As to the duty to assist, service treatment records are in 
the claims file, and the Veteran has been provided VA 
examinations.  The Board requested an additional examination 
and opinion by a gynecologist, and an examination was 
scheduled for November 2008.  The Veteran reported for that 
examination, but a gynecologist was not available and an 
examination was not conducted at that time.  Thereafter, the 
Veteran requested that her appeal be decided on the evidence 
of record.  VA attempted to reschedule an examination to be 
conducted by a gynecologist, but the Veteran declined to 
attend, reiterating her request that her appeal be decided on 
the evidence of record.  Under the circumstances, the Board 
will proceed, as 38 C.F.R. § 3.655 (2009) provides that when 
a claimant fails to report for an examination in an original 
claim, the claim shall be decided on the evidence of record.  
As noted in the Introduction, the Veteran testified at a 
Board hearing in March 2006.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology 
is required only where the condition noted in service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  
Manifestations of lesions or symptoms of chronic disease from 
date of enlistment or so close thereto that the disease could 
not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2009).  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) as then in effect was inconsistent with 38 U.S.C. 
§ 1111 to the extent that it stated that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under this rebuttal standard attaches.  See Cotant 
v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Federal Circuit noted that the government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Fibrocystic breast disease

Service treatment records for the Veteran's first period of 
active service do not mention fibrocystic breast disease.  In 
a December 1974 Triage note the Veteran related that there 
had been no changes in her breasts.  The examiner who 
conducted the August 1976 separation examination evaluated 
the chest, including the breasts, as normal.  

At an ROTC (Reserve Officers' Training Corps) commission 
examination in February 1983, prior to the Veteran's second 
period of active service, the physician stated the Veteran's 
breasts were fibrocystic, with no abnormal masses.  In 
August 1984, the Veteran underwent an ROTC combat arms 
appointment examination at which the physician evaluated her 
lungs and chest, including breasts, as normal.  She was found 
qualified for ROTC military service.  

The record does not include the report of an entrance 
examination for the Veteran's second period of active 
service, which began in February 1985.  During the second 
period of service, a mammogram dated in September 1985 
identified fibrocystic disease changes, bilaterally.  At a 
Women's Health Maintenance Clinic Examination in July 1986, 
the nurse practitioner stated the breasts were soft without 
mass/disease.  At her annual examination in May 1987, the 
Veteran reported that her mother had died of breast cancer at 
age 31 years.  On clinical breast examination, the certified 
nurse-midwife noted severe fibrocystic changes, and the plan 
included ordering a mammogram.  The radiologist who 
interpreted an October 1987 mammogram stated it was compared 
with the previous study of September 1985.  The radiologist 
said both breasts revealed some superimposed fibrocystic 
disease.  A GYN evaluation report dated in March 1989 shows 
that the Veteran reported she was having breast problems.  On 
physical examination, the nurse practitioner evaluated the 
breasts as abnormal and said the Veteran was pending referral 
to General Surgery.  The assessment included fibrocystic 
breast changes, with family history of breast cancer.  

In January 1993, the Veteran complained of a right breast 
mass with pain at the site.  In the report of a January 1993 
mammogram, it was noted the Veteran had a history of 
fibrocystic disease; the impression was dense breasts with no 
evidence of malignancy.  The mass persisted, and when the 
Veteran returned to the general surgery clinic in 
February 1993, the physician recommended an excisional 
biopsy.  The diagnosis reported in the pathology report for 
the right breast biopsy was early fibrocystic and 
fibroadeomatous changes; negative for malignancy.  In the 
report of a March 1995 screening mammogram, the radiologist 
stated he saw no dominant mass or suspicious calcifications.  
At an annual examination in April 1996, the examiner noted 
both breasts were positive for bilateral mobile fibrous 
tissue.  At a November 1996 physical examination, examination 
of the breasts revealed no mass or discharge.  

At a gynecology screening examination in early November 1998, 
the physician described the breasts as fibrocystic.  At a 
routine well woman gynecology examination in late 
November 1998, the nurse practitioner said examination of the 
breasts revealed no masses; there was a biopsy scar.  A 
December 1998 mammogram showed no mammographic evidence of 
malignancy.  At an annual mammogram in December 1999, the 
radiologist noted dense fibroglandular changes, bilaterally.  
He said there was no change from the 1998 examination.  The 
impression was dense fibroglandular changes, bilaterally, 
without radiographic evidence of malignancy.  

In April 2000, the Veteran complained of pain involving the 
right upper arm and extending down into the right breast.  
The Veteran gave a history of a cyst in the right breast and 
was concerned.  Examination showed an area of bruising on the 
right breast, consistent with her bra line, which the 
physician said was probably due to her underwire bra.  The 
assessment was biceps bursitis and fibrocystic breast disease 
with contusion of the right breast.  At an examination in May 
2001, the examiner described the breasts as symmetric and 
said there was a palpable scar on the upper outer quadrant of 
the right breast.  In a medical history dated in 
September 2002, the Veteran reported that she had had a 
benign cyst removed from the right breast.  At a 
September 2002 gynecology examination, the examiner described 
the Veteran's breasts as symmetrical.  At an annual screening 
mammogram in October 2002, it was noted the Veteran had a 
family history of breast cancer and personal history of a 
benign mass on the right breast.  The radiologist noted that 
comparison studies for 2001 and 1999 were available.  In the 
October 2002 report, the radiologist stated that the 
parenchymal pattern was of dense fibroglandular tissues in a 
symmetric distribution.  The impression was negative 
mammogram.  

At an August 2003 VA examination for scars, the Veteran's 
history was noted to include a right breast cyst removal in 
service.  Examination of the right breast revealed a 2.5-
centimeter, vertical, linear scar, which the examiner said 
was faded to flesh color and difficult to see.   The 
diagnosis was surgical scar right lateral breast, no 
limitations or residual effects.  

At an August 2003 VA general medical examination, the Veteran 
was noted to have a history of fibrocystic breast disease and 
a family history of breast cancer, which the examiner said 
was documented in the claims file.  The history also included 
a 1993 breast biopsy while she was pregnant, which showed 
fibrous changes.  The Veteran said she had had no residual 
but continued to be cognizant of family history and did 
weekly self breast examinations.  At the August 2003 general 
medical examination, the diagnoses included fibrocystic 
breast disease.  

At the March 2006 Board hearing, the Veteran testified that 
during service she noted breast lump in about 1992, and had a 
biopsy, which was benign.  She testified that at that time 
she was told she had a severe fibrocystic condition of her 
breast, and she said he did not even know what that was.  She 
testified that although she had a family history of breast 
cancer, she did not have any breast problems prior to going 
into service.  She testified that in her first period of 
service from 1974 to 1976 she had no issues with a 
fibrocystic condition.  She testified she came back into 
service in 1985, and it was it was after she came back into 
service that it was noted.  She testified that about a year 
before the hearing she felt some breast pain and a mass, but 
that a mammogram came back negative for a lump and was just 
pressuring the scar tissue from the biopsy; she said it was 
noted that "the fibrocystic had kind of enhanced a bit."  

Records from Munson Army Health Center show that at a well 
woman examination in August 2007, the Veteran answered no to 
the question of whether she had a history of breast disease.  
The examiner described the breasts as symmetric, and ordered 
a mammogram.  In an October 2007 letter, a physician from 
Munson Army Health Center told the Veteran that the results 
of her screening mammogram performed in October 2007 were 
normal.  

The record includes a VA examination report dated in 
November 2007.  The examiner said that medical records were 
reviewed.  In the report, one problem was listed as 
fibrocystic breast disease, with date of onset in 1995.  The 
circumstances and initial manifestations were described as 
"while in the military lumpy breast and painful."  The 
course since onset was described as stable.  The examiner 
said that the Veteran declined any type of physical 
examination and referred to notes from August 2007.  The 
diagnosis was fibrocystic breast disease.  The examiner 
commented there had been a normal mammogram in 2007.  

In this case, there is no report of an entrance examination 
for the Veteran's second period of active service, which 
began in February 1985, and as there is no entrance 
examination report in which fibrocystic breast disease is 
recorded, the Veteran must be presumed sound at when she 
entered her second period of active service.  Although there 
was a finding in February 1983 that the Veteran's breasts 
were fibrocystic, at the ROTC examination in August 1984, the 
physician evaluated the breasts as normal.  Because of this 
conflicting evidence, the first requirement for rebutting the 
presumption of soundness at service entrance, that is, clear 
and unmistakable evidence that the disease existed prior to 
service is not met.  The Veteran must, therefore, be presumed 
sound at entrance into her second period of active service.  

As outlined above, service treatment records for the second 
period of service include findings and diagnoses of 
fibrocystic breast disease, with a right breast biopsy in 
1993, followed by subsequent mammograms and clinical 
diagnoses including fibrocystic breast disease.  Within 
months after service retirement, there was a VA diagnosis of 
fibrocystic breast disease, which was repeated later in the 
appeal period at a VA examination in November 2007.  As the 
Veteran is presumed sound at service entrance, and the 
evidence shows fibrocystic breast disease was diagnosed in 
service and has continued since that time, the criteria for 
service connection for fibrocystic breast disease have been 
met.  The appeal is allowed.  

Residuals of cryosurgery or colposcopy of the cervix

Service treatment records for the Veteran's first period of 
active service from October 1974 to September 1976 include no 
complaint, finding, or diagnosis pertaining to the cervix.  
Pelvic examination at her August 1976 separation examination 
was normal.  At the ROTC examinations in February 1983 and 
August 1984, both of which were prior to the Veteran's second 
period of active service, pelvic examinations and Pap smears 
were reportedly normal.  

In the second period of active service, a Pap smear in 
July 1985 was negative.  A Pap smear in May 1987 showed 
reactive atypia and a repeat Pap smear in July 1987 showed 
what were described as cellular changes consistent with 
moderate dysplasia.  The Veteran underwent colposcopy with 
cervical biopsy in September 1987.  Cytology showed cellular 
changes consistent with mild to moderate dysplasia, and the 
diagnosis regarding biopsied cervical tissue was mild 
dysplasia with condylomatous changes.  Thereafter, the 
Veteran underwent cryosurgery in November 1987.  At a follow-
up visit in February 1988, the examiner noted the cervix 
healed well.  A repeat Pap smear was done at that time, and 
cytology was negative.  Subsequent Pap smears later in 1988, 
in 1989, 1990, and late 1991 were negative.  

The Veteran delivered a child in September 1993.  In a 
November 1993 placental pathology report, the Armed Forces 
Institute of Pathology (AFIP) noted atypical trophoblastic 
changes of undetermined biologic potential and stated that 
follow up studies were suggested.  Cervical cytology in 
November 1993 showed mild reactive changes associated with 
inflammation.  The Veteran underwent an endometrial biopsy in 
December 1993, and the diagnosis was chronic endometritis 
with hyaline nodules consistent with old implantation site, 
negative for trophoblastic cells.  On pelvic ultrasound 
examination in January 1994, the uterus was normal in 
appearance sonographically with no evidence of mass or area 
of abnormal echogenicity.  Endometrial biopsy in April 1994 
showed fragmented benign endometrial glands, and a Pap smear 
in June 1994 was normal.  An additional endometrial biopsy in 
February 1995 showed a small amount of endometrial tissue.  A 
Pap smear in February 1995 was reportedly within normal 
limits.  

A Pap smear was collected in September 1997, and it was noted 
in an October 1997 cytology report that reactive cellular 
changes were present in cervical cytologic material.  
Although there is reference in the record to a Pap smear in 
November 1998, the next cytology report of record is dated in 
May 2001.  The Veteran's clinical history was noted in the 
report, and it was noted that current evaluation of vaginal-
cervical cytological material was within normal limits.  

At her service retirement examination in September 2002, the 
Veteran gave a history of having had an abnormal Pap smear in 
1986 and also stated that placenta had an abnormal spot 
requiring biopsy.  On a separate report of a gynecology 
examination, the examiner said the exam was within normal 
limits.  A Pap smear was collected, and on the September 2002 
cytology report, the final diagnosis was stated to be 
negative for intraepithelial lesion or malignancy.  

At the August 2003 VA examination, the examiner noted that 
review of the claims file showed that with the Veteran's last 
pregnancy in 1993 the placenta was found to have some 
abnormalities, focal trohoblast atypia of undetermined 
biologic potential.  The examiner noted the Veteran underwent 
endometrial biopsy in 1993 and 1994 with normal results.  It 
was also noted that cryosurgery in 1987 was a colposcopy of 
cervix for reactive atypia and moderate dysplasia.  It was 
noted the Veteran had no residual effects from these 
procedures and follow-up exams had been negative.  In 
August 2003, the Veteran declined a gynecological 
examination.  The examiner said the records were reviewed, 
and the diagnosis was history of cervical dysplasia, 
currently resolved.  

At the March 2006 hearing, the Veteran testified that she had 
cryosurgery in service in 1987 because of an abnormal Pap 
smear.  She testified that the diagnosis was mild dysplasia 
and that she had normal Pap smears after that.  She testified 
she believed the residuals came with the birth of her second 
child when there were problems with the placenta and she said 
that pathological tests came back noting atypical cells.  She 
testified that she had been tested since then and everything 
had been normal.  The Veteran's representative observed that 
in service there was a diagnosis of endometritis, which he 
said was chronic and could be a residual of cryosurgery of 
the cervix.  

In the report of an August 2007 well woman examination at 
Munson Army Health Center, the Veteran's history included 
cryosurgery with follow-up colposcopy and normal annual labs 
following abnormal Pap smear in 1986.  It was noted there had 
been follow up and that recent annual Pap smears had been 
negative.  The next Pap schedule was one to two years.  

At a VA examination in November 2007, it was noted that in 
service the Veteran had an abnormal Pap and had cryo to the 
cervix, and it was said the last abnormal Pap was in 1993.  
The date of the most recent Pap smear was reported to have 
been in 2006.  The Veteran declined any type of gynecology 
examination, and the examiner said see notes from gyn 
August 2007.  The diagnosis reported in the VA examination 
report was abnormal Pap smear treated with cryo, normal Pap 
smear since 1993.  The examiner commented "normal Pap smear 
patient 2006."  

As noted earlier, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." 38 C.F.R. § 3.303(b).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

It is clear that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability.  See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The only evidence that the Veteran has residuals of 
cryosurgery or colposcopy of the cervix comes from the 
Veteran's hearing testimony to the effect that she believes 
that placental abnormalities identified in a November 1993 
AFIP pathology report are residuals of earlier cryosurgery or 
colposcopy of the surgery and her assertions through 
statements from her representative to the effect that the 
diagnosis of chronic endometritis shown in an in-service 
pathology report could be a residual of cryosurgery of the 
cervix.  Although the Veteran is competent to report 
symptoms, she has not described any chronic gynecological 
symptoms that have been related to cryosurgery, colposcopy, 
or any other incident of service.  The Board acknowledges 
that the record contains a December 1993 pathology report 
with a diagnosis of "chronic" endometritis, but later 
pathology reports following endometrial biopsies in 
April 1994 and February 1995 did not identify any endometrial 
tissue abnormality.  Also, although reactive cellular changes 
in cervical cytologic material were reported in an 
October 1997 pathology report, the remainder of the cervical 
cytology reports in service, including at the time of 
Veteran's retirement examination in September 2002 were 
negative.  

Importantly, there is no medical evidence pertaining to any 
part of the appeal period that shows the presence of 
residuals of cryosurgery or colposcopy of the cervix at any 
time since service, nor is there any medical opinion 
regarding whether the Veteran currently has endometritis once 
identified in service and suggested by the Veteran, through 
her representative, to be related to the cryosurgery or 
colposcopy.  As to diagnosis, the record does not show, nor 
does the Veteran contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the Veteran is not competent to opine on 
medical matters such as medical diagnosis or the etiology of 
medical disorders, and her opinion that she has residuals of 
cryosurgery or colposcopy of the cervix and that one such 
residual might be endometritis is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has residuals of 
cryosurgery or colposcopy of the cervix.  In the absence of 
competent evidence of the existence of the claimed disability 
during the appeal period and the absence of competent 
evidence of a relationship of any claimed disability to 
service or any incident of service, the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and the claim for service connection 
for residuals of cryosurgery or colposcopy of the cervix must 
be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for fibrocystic breast disease is granted.  

Service connection for residuals of cryosurgery or colposcopy 
of the cervix is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


